The judgment under review herein is affirmed, seven judges voting to affirm and five reverse; but because no principle of law as applicable to the case has received the sanction of a majority of the members of this court (nine), the judgment is affirmed solely because of the affirmative vote of a majority of the quorum. See Katz v. Eldredge, 98 N.J.L. 125.
The vote in both cases was —
For affirmance — TRENCHARD, LLOYD, WHITE, GARDNER, VAN BUSKIRK, KAYS, HETFIELD, JJ. 7.
For reversal — THE CHANCELLOR, KALISCH, BLACK, CAMPBELL, McGLENNON, JJ. 5.